DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 14-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, “the ISO container corner fittings” lacks clear antecedent basis and could be written as -- ISO container corner fittings—to clarify the claim.
 Claim 15, the “two longitudinal supports” introduced on line 2 and the “frontal traverse supports” introduced at line 3 are somewhat confusing and appear to define double inclusions of the longitudinal and transverse supports in the base claim.  In other words, it is not clear if/how these supports in claim 15 relate back to the supports introduced in base claim 13.  Note reference to the longitudinal supports at the end of claim 17 is similarly unclear.

Claim 19, “the oppositely lying stanchions” lacks clear antecedent basis.
Claim 20, “the semi-tractor trailer” in the last line lacks clear support as semi-tractor trailers are previously introduced at two locations.  If “a semi-tractor trailer” in the second to last line was replaced with –the semi-tractor trailer--, the claim would be clear in this regard.
Claim 21, the “base-side cross strut” introduced on line 2 is somewhat confusing and appears to define double inclusions of the transverse supports in the base claim.  In other words, it is not clear if/how the base-side cross strut in claim 21 relates back to the transverse supports introduced in base claim 13.  Additionally, “said two lateral longitudinal supports” lacks clear antecedent basis – which two supports?
Claim 22, the last two lines are generally unclear and not wholly understood.  The terms “said upper corner fittings” and “said vertical supports” lack clear antecedent basis and are confusing because the referenced longitudinal supports do not connect to all of the recited vertical support upper corner fittings – e.g. note the upper corner fittings at the left of figure 1 are not so connected.
Claim 23, the term “cab” includes an extra space.
Claim 24, “said cab-side overhang” lacks clear antecedent basis.
Claim 25, “said front transverse support” lacks clear antecedent basis.  Additionally, “said vertical supports” in the last line is somewhat unclear and could be written as –ones of said vertical supports—for added clarity in this regard.
Claim 26, “the semi-tractor trailer” appearing 2 places in the last three lines lacks clear support as semi-tractor trailers are previously introduced at two locations.  If “a semi-tractor trailer” in line 4 was replaced with –the semi-tractor trailer--, the claim would be clear in this regard.




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 13-19 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menzemer et al. ‘086.
Menzemer teaches a transport platform which could be used for loading, conveying and storing elongated loads cut to length and/or round wood including a support structure with a base assembly being made of longitudinal supports (e.g. 22) and transverse supports (e.g. 20) and having four corner regions, base-side lower corner fittings (lower elements 42, figure 1) furnished on a respective one of 
Claim 13, the upper corner fittings could clearly be used for locking an additional transport platform stacked on the upper corner fittings or for engaging a container stacker in the upper corner fittings for loading the transport platform, and the device is deemed configured as broadly claimed.  Moreover, the lower corner fittings would clearly permit the transport platform to be locked on a semi-trailer contour of a semi- tractor trailer or another transportation device as broadly claimed.
Claim 14, the reference teaches that the corner fittings are conventional ISO fittings, and the device is deemed to define spacings as broadly claimed and as best understood.  Additionally, in as much as the referenced containers are not a positively  recited element of the instant claimed combination, the functional/positional language relating thereto is given little patentable weight.
Claim 15, the device defines supports as broadly claimed and as best understood – see figure 1 etc.
Claim 16, elements 26 define stanchions configured and operable as broadly claimed.
Claims 17 and 18, the device is configured as broadly claimed and as best understood.
Claim 19, the device defines cross-struts (e.g. 20, figure 1) configured as broadly claimed and as best understood.
Claim 26, at least one of elements 48 could function as a centering profile as broadly claimed and as best understood.  Additionally, in as much as the referenced trailer is not a positively  recited element of the instant claimed combination, the functional/positional language relating thereto is given little patentable weight.





Claim(s) 13, 14, 15, 20, 21, 22, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fenton et al. ‘423.
Fenton teaches a transport platform (figure 1) which could be used for loading, conveying and storing elongated loads cut to length and/or round wood including a support structure with a base assembly being made of longitudinal supports (e.g. 30) and transverse supports (e.g. 37,82) and having four corner regions, base-side lower corner fittings (elements 42, 86, figure 3) furnished on a respective one of each of the four corner regions, vertical supports (e.g. 36, 78) disposed at a respective one of each of the four corner regions and terminating with a respective upper corner fitting (elements 40, 84, fig 2).
Claim 13, the upper corner fittings could clearly be used for locking an additional transport platform stacked on the upper corner fittings or for engaging a container stacker in the upper corner fittings for loading the transport platform, and the device is deemed configured as broadly claimed.  Moreover, the lower corner fittings would clearly permit the transport platform to be locked on a semi-trailer contour of a semi- tractor trailer or another transportation device as broadly claimed.  Finally, in as much as the trailer and/or additional platform are not positively recited elements of the instant claimed combination, the functional/positional language relating thereto is given little patentable weight.
Claim 14, the reference teaches that the corner fittings are conventional ISO fittings, and the device is deemed to define spacings as broadly claimed and as best understood.  Additionally, in as much as the referenced containers are not a positively  recited element of the instant claimed combination, the functional/positional language relating thereto is given little patentable weight.
Claim 15, the device defines supports as broadly claimed and as best understood.
Claim 20, the portion of the transport platform to the left of transverse support 78 as seen in figure 3 and including tunnel 70 defines an overhang configured as broadly claimed and as best understood.  
Claim 21, the device is configured as broadly claimed and as best understood.  Note upper cross strut (20), vertical struts (18), and base strut (22+) converging as broadly claimed and as best understood.  The device defines longitudinal supports that extend beyond the relied upon base-side corner fittings (86) and terminate on the closed vertical frame to provide the overhang.
Claim 22, the device is configured as broadly claimed and as best understood.
Claim 26, at least the elements (at  74+) defining the tunnel section could function as a centering profile as broadly claimed and as best understood.  Additionally, in as much as the referenced trailer is not a positively  recited element of the instant claimed combination, the functional/positional language relating thereto is given little patentable weight.



Claim(s) 13 - 20, 23, 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etchegary  et al. ‘986.
Etchegary  teaches a transport platform (figure 1) which could be used for loading, conveying and storing elongated loads cut to length and/or round wood including a support structure with a base assembly being made of longitudinal supports (e.g. 116) and transverse supports (e.g. 115) and having four corner regions, base-side lower corner fittings (elements 146, 156 etc., figure 1, note also middle of paragraph 0028) furnished on a respective one of each of the four corner regions, vertical supports (e.g. vertical supports of elements 140 and 150) disposed at a respective one of each of the four corner regions and terminating with a respective upper corner fitting (elements 142, 144, 152, 154).

Claim 14, the reference teaches that the corner fittings are conventional ISO fittings, and the device is deemed to define spacings as broadly claimed and as best understood.  Additionally, in as much as the referenced containers are not a positively  recited element of the instant claimed combination, the functional/positional language relating thereto is given little patentable weight.
Claim 15, the device defines supports as broadly claimed and as best understood.
Claim 16, at least the vertical posts of elements 120 and 130 define stanchions configured as broadly claimed.
Claims 17, 18, and 19, the device is configured as broadly claimed and as best understood.
Claim 20, the portion of the transport platform to the left of transverse assembly 150 as seen in figure 1 including portion 130 and its associated platform section defines an overhang configured as broadly claimed and as best understood.  Note additionally, in as much as the trailer is not positively recited elements of the instant claimed combination, the functional/positional language relating thereto is given little patentable weight.
Claim 23, the assembly defines a second opposing overhang construction as discussed above regarding claim 20 on the far right end of the platform as viewed in figure 1.  The device is deemed configured as broadly claimed and as best understood.  Note additionally, in as much as the trailer is not positively 
Claim 24, the defined overhangs include an upward tunnel/receiving section at their ends (figure 1) which define an offset/base-side free space configured as broadly claimed and as best understood.
Claim 26, at least the elements defining the tunnel section could function as a centering profile as broadly claimed and as best understood.  Additionally, in as much as the referenced trailer is not a positively  recited element of the instant claimed combination, the functional/positional language relating thereto is given little patentable weight.



Claim(s) 13-15 and 20-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sjostedt  et al. ‘081.
Sjostedt  teaches a transport platform (figure 1) which could be used for loading, conveying and storing elongated loads cut to length and/or round wood including a support structure with a base assembly being made of longitudinal supports (e.g. 22) and transverse supports  and having four corner regions, base-side lower corner fittings (elements 674 etc., figure 1) furnished on a respective one of each of the four corner regions, vertical supports (e.g. vertical supports 542) disposed at a respective one of each of the four corner regions and terminating with a respective upper corner fitting (e.g. elements 610, 614).
Claim 13, the upper corner fittings could clearly be used for locking an additional transport platform stacked on the upper corner fittings or for engaging a container stacker in the upper corner fittings for loading the transport platform, and the device is deemed configured as broadly claimed.  Moreover, the lower corner fittings would clearly permit the transport platform to be locked on a semi-trailer contour of a semi- tractor trailer or another transportation device as broadly claimed.  Finally, in as much as the 
Claim 14, the disclosed corner fittings are conventional ISO fittings, and the device is deemed to define spacings as broadly claimed and as best understood.  Additionally, in as much as the referenced containers are not a positively  recited element of the instant claimed combination, the functional/positional language relating thereto is given little patentable weight.
Claim 15, the device defines supports as broadly claimed and as best understood.
Claim 20, the portion of the transport platform to the left of leftmost transverse assembly 542, 574+ as seen in figure 1 including portion 98,118+ and its associated platform section defines an overhang configured as broadly claimed and as best understood.  Note additionally, in as much as the trailer is not positively recited elements of the instant claimed combination, the functional/positional language relating thereto is given little patentable weight.
Claims 21 and 22, the device is configured as broadly claimed and as best understood – e.g. see figure 1.
Claim 23, the assembly defines a second opposing overhang construction as discussed above regarding claim 20 on the far right end of the platform as viewed in figure 1.  The device is deemed configured as broadly claimed and as best understood.  Note additionally, in as much as the trailer is not positively recited elements of the instant claimed combination, the functional/positional language relating thereto is given little patentable weight.
Claim 24, the defined overhangs include an upwardly spaced receiving section at their ends (figure 1) which define an offset/base-side free space configured as broadly claimed and as best understood.
Claim 25, alternatively reading the leftmost overhang section 98, 118+ on the cab-side section, the device defines planking and is configured as broadly claimed and as best understood.
Claim 26, at least the elements defining the upwardly spaced sections of the overhangs could function as a centering profile as broadly claimed and as best understood.  Additionally, in as much as the .



Claims 27-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coray and Whitsell teach additional examples of log load carriers known in the art.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.










/STEPHEN T GORDON/Primary Examiner, Art Unit 3612